Citation Nr: 1637190	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-44 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1975.  He also had periods of inactive duty training and active duty for training while in the Army National Guard from May 1976 to May 1977, and from March 1984 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the matter in April 2014 for additional development.

The Veteran testified before the undersigned during a December 2011 videoconference hearing.  A transcript is of record.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was incurred during a period of active duty for training from June 13, to June 22, 1987.  

2.  Coronary artery disease was not incurred during active duty service, active duty for training, or inactive duty training, and it was not compensably disabling within a year of separation from active duty.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred inservice.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Coronary artery disease was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).  The Veteran was provided satisfactory VCAA notice, and proper assistance through obtaining medical records and scheduling VA examinations.  Neither the appellant nor his representative has asserted that VA failed to request any relevant records not already associated with the claims file.

While VA has not obtained a medical examination or opinion regarding any cardiovascular disability, the Veteran will not be prejudiced because the duty to provide a medical examination and opinion is not triggered by the record.  VA must provide an examination when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, despite containing years of treatment records, the record lacks competent evidence that the Veteran's coronary artery disease or acute myocardial infarction were incurred or aggravated during a period of active service, active duty for training, or inactive duty training.

II.  Service Connection 

VA disability compensation may be paid to a veteran who has a current disability that is the result of an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

"Active military, naval or air service" includes (A) any period of active duty service; (B) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (C) any period of inactive duty training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in the line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during such training.  38 U.S.C.A. § 101(24); see also 38 U.S.C.A. §§ 101(22)-(23) (defining active duty for training and inactive duty training).

Service connection for coronary artery disease and a sensorineural hearing loss may also be established if the disorder was compensably disabling within one year following the appellant's separation from active duty. 38 C.F.R. §§  3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385 .


A.  Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is the result of noise exposure during his period of active duty service or periods of active duty for training and inactive duty training.  

The Veteran did not show a hearing loss for VA purposes under 38 C.F.R. § 3.385 at his July 1972 enlistment medical examination.  The service treatment record also reveal normal hearing at his enlistment in the Army National Guard in 1976, and his reenlistment in the Army National Guard in 1984.  

At a June 1988, periodic medical examination, however, found hearing loss for VA purposes in both his right and left ears.  See June 1988 Audiogram; 38 C.F.R. § 3.385 (2015).  

A January 2012 VA audiology examiner opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of exposure to chainsaws, jackhammers, and bulldozers during the Veteran's service as a construction engineer supervisor and a motor transport operator.  While the January 2012 VA audiology examiner's opinion does not specifically address whether the Veteran's bilateral hearing loss was related in any way to a period of active duty for training or inactive duty for training, the Board still finds the reasoning of the examiner's opinion probative.  The Veteran's service personnel records confirm that, beginning June 10, 1987, his military occupational specialty was motor transport operator.

A July 2014 VA examiner was asked to opine whether the Veteran's bilateral hearing loss, found during the June 1988 examination, was at least as likely as not caused by an injury sustained during the Veteran's periods of active duty for training from June 13, 1987, through June 27, 1987, or a period of inactive duty training on June 5, 1988.  The July 2014 VA audiology examiner ultimately opined that it was not possible to provide an opinion regarding the onset or etiology of the Veteran's bilateral hearing loss without resorting to mere speculation.  The rationale was that, without specific evidence documenting when the shift between the Veteran's hearing sensitivity actually occurred between his March 1984 and June 1988 audiograms, it was not possible to rule out that the shift in hearing sensitivity may have occurred during the Veteran's two-week period of active duty for training from June 13, 1987, to June 27, 1987.  The July 2014 VA audiology examiner's opinion is adequate, as the examiner provide a clear rationale explaining the opinion.  

Accordingly, the Board resolves reasonable doubt in the Veteran's favor to find that the evidence regarding whether the appellant's current bilateral hearing loss is the result of an injury or disease incurred during his period of active duty for training from June 13, 1987, to June 27, 1987, is in equipoise.  

The claim is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

B.  Coronary Artery Disease

The Veteran contends that he suffered a myocardial infarction ("heart attack") in December 2000 due to stress caused by his commander while he was on temporary duty in the Army National Guard.

Available private treatment records do not identify the specific date on which the Veteran had his acute myocardial infarction, but they do indicate that he experienced an acute inferior myocardial infarction "several days" prior to December 22, 2000.  See December 2000 Hillcrest Medical Center.  Leave and earnings statements from December 2000 indicate that the Veteran had a period of active duty for training or inactive duty training from December 11 to 12, 2000; however, he testified during his December 2011 hearing that he was not on active duty for training or inactive duty training at the time of his myocardial infarction in December 2000.  See Transcript of Record at 14-20, 24.

The Veteran is competent to report that a VA medical provider told him that his coronary artery disease was related to his stress levels, and that his stress level went up while he was on temporary duty prior to his December 2000 myocardial infarction.  He has personal knowledge of his stress levels and they are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  He is not, however, competent to provide a medical opinion or finding that he incurred an injury or disease during a period of active service, active duty for training, or inactive duty training that resulted in his coronary artery disease.  The etiology of coronary artery disease, to include the reason why the appellant suffered a heart attack, involves matters that are medically complex and beyond a lay person's competence.  

The Board notes that service treatment records do note complaints of difficulty sleeping and nightmares which suggested latent stress, however, this notation was recorded in October 1994, years prior to the Veteran's acute myocardial infarction.  Further, while service records do note temporary duty in Belize from March 10, 2000, to March 26, 2000, this duty occurred several months prior to the Veteran's December 2000 acute myocardial infarction.  

Moreover, the evidence suggests that the Veteran developed cardiovascular symptoms and findings over a number of years, and no medical evidence indicates that these symptoms and findings are related to his active service, periods of active duty for training, or duty a myocardial infarction suffered during inactive duty training.  See June 1992 Medical Screening (low cardiovascular risk index); December 1992 Periodic Medical History (high blood pressure for "several years"; palpitation or pounding heart when blood pressure gets too high); December 1992 Service Treatment Records (left atrial abnormality, otherwise normal); see also April 1996 Periodic Medical Examination (chest pain occurred before prior physical examination); April 1996 Service Treatment Records (abnormal without left ventricular hypertrophy); November 1999 Periodic Medical Examination (abnormal electrocardiograph without left ventricular hypertrophy, treadmill two months ago was normal).  

The preponderance of the evidence does show that the Veteran's coronary artery disease and acute myocardial infarction have been linked to a family medical history of heart disease.  See April 1996 Service Treatment Records (noting father and brother both had myocardial infarctions); November 1999 Periodic Medical Examination; December 2000 Hillcrest Medical Center (very positive family history; both his father and his brother died from heart attacks at young ages).  In any event, the preponderance of the evidence is against finding entitlement to service connection for coronary artery disease.  The claim is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for coronary artery disease is denied.


REMAND

The record does not contain sufficient evidence to make a decision on the Veteran's clam of entitlement to service connection for a right shoulder disability.  Service records reveal that he injured his right shoulder during a period of inactive duty training.  See January 1988 Oklahoma Army National Guard Form 140 (stating that the right shoulder injury occurred during a period of inactive duty training from January 16 to 17, 1988).  Contemporaneous medical records indicate that the Veteran was instructed to follow up with an orthopedic surgeon; however, during his December 2011 hearing, both the appellant and his spouse reported that while he continued experiencing right shoulder symptoms for various reasons he was not able to follow up with an orthopedic surgeon until 2007.  See January 1988 Creek Nation Community Hospital; Transcript of Record at 4-9, 27-28.

A July 2014 VA shoulder examiner diagnosed the Veteran with a history of right rotator cuff syndrome, status post-repair of rotator cuff and acromioclavicular joint decompression in October 2007, but opined that it was less likely than not related to the Veteran's right shoulder injury in January 1988, in part because there was no evidence that he received any treatment between his January 1988 injury and his right shoulder surgery in October 2007.  

While the examiner may choose not to believe a Veteran's self-reported history, an examiner is not free to disregard the appellant's and his spouse's reports, as discussed at his December 2011 hearing, of symptoms in and since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  The Board may not rely on an opinion that disregards lay evidence that is potentially competent to support the presence of disability, even where the lay evidence is not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a VA orthopedist addressing the nature and etiology of any diagnosed right shoulder disability.  The examiner must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand and the transcript of the Veteran's December 2011 hearing, and note such review in the report.

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed right shoulder disability, including any bone spur or tendon injury, is related to his January 1988, injury during a period of inactive duty training.  

The examiner must take into account and comment on the Veteran's and his spouse's testimony regarding his history of right shoulder symptoms from January 1988 to the present, as well as the appellant's report that the private physician who performed his October 2007 surgery told him that he had scarring from a longstanding injury, which could be the January 1988 injury.  See Transcript of Record at 4-9, 27-28.

The physician is advised that while the Veteran and his spouse are not competent to state that he has suffered from a specifically diagnosed right shoulder disability since service, he and his spouse are competent to symptoms relating to the joint.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After the development requested has been completed, the RO should review the report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


